Citation Nr: 1042807	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-08 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder, to include as due to exposure to chemical herbicides. 

2.  Entitlement to service connection for reproductive sterility, 
to include as due to exposure to chemical herbicides. 

3.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 
1971.  His military records show that he served in the Republic 
of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Philadelphia, 
Pennsylvania, VA Regional Office and Insurance Center, which 
denied the Veteran's claims of entitlement to service connection 
for a chronic skin disorder and reproductive sterility (to 
include as due to exposure to chemical herbicides), and a January 
2008 rating decision by the Boston, Massachusetts, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
granted the Veteran an increased evaluation for PTSD, from 30 
percent to 50 percent, effective April 5, 2007 (the date his 
application to reopen his claim for a rating increase was 
received by VA).  The Veteran appeals the rating assigned, 
seeking an evaluation above 50 percent for his service-connected 
psychiatric disability.  PTSD is his only service-connected 
disability at the present time.

The Veteran and his representative appeared at the RO in March 
2009 to present oral testimony in support of his appeal before 
the undersigned traveling Veterans Law Judge.  A transcript of 
this hearing has been obtained and associated with the evidence 
for consideration by the Board.   




FINDINGS OF FACT

1.  In March 2009, prior to the promulgation of a decision in the 
appeal, the Board received a written and signed statement 
expressly withdrawing his appeal regarding the issues of 
entitlement to service connection for a chronic skin disorder and 
reproductive sterility (to include as due to exposure to chemical 
herbicides).

2.  PTSD is currently manifested by occupational and social 
impairment with reduced reliability and productivity due to 
impaired sleep, intrusive thoughts and memory flashbacks relating 
to in-service combat experiences, panic attacks, difficulty in 
understanding complex commands, impairment of short-term memory, 
impaired judgment, and disturbances of motivation and mood, with 
difficulty in establishing and maintaining effective work and 
social relationships that result in general but not total social 
isolation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issues of entitlement to service 
connection for a chronic skin disorder and reproductive sterility 
(to include as due to exposure to chemical herbicides) have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2010).

2.  The criteria for an evaluation greater than 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Entitlement to service connection for a chronic skin 
disorder and reproductive sterility (to include as due to 
exposure to chemical herbicides).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2010).  

The Board observes that the appeal of the issues of entitlement 
to service connection for a chronic skin disorder and 
reproductive sterility (to include as due to exposure to chemical 
herbicides) were certified to the Board in April 2008.  
Afterwards, at a March 2009 hearing before the undersigned 
traveling Veterans Law Judge, the Veteran submitted a written and 
signed statement expressly requesting to withdraw his current 
appeal of these aforementioned issues.  Hence, there remain no 
allegations of errors of fact or law for appellate consideration 
with respect to these matters.  Accordingly, the Board does not 
have jurisdiction to review the appeal in this regard and it is 
dismissed.

(b.)  Entitlement to an increased rating for PTSD, currently 
rated 50 percent disabling.

With respect to the increased rating claim for PTSD, the Board 
notes at the outset that, in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA), VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: 
veteran status, existence of a disability, a connection between 
the veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VCAA notice must also: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request that the claimant provide 
any evidence in his possession that pertains to the claim.  See 
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  During the course of the appeal, § 3.159(b) was 
revised and the requirement that VA request that the claimant 
provide any evidence in his possession that pertains to the claim 
was removed from the regulation.

The increased rating claim at issue was filed on April 5, 2007.  
A VCAA notice letter was dispatched to the Veteran later that 
same month in April 2007, prior to the January 2008 rating 
decision now on appeal, with a subsequent notice letter 
dispatched during the course of the appeal in February 2009.  
These letters address the increased rating issue on appeal and, 
collectively, satisfy the above-described mandates, as well as 
the requirements that the Veteran be informed of how VA 
calculates degree of disability and assigns an effective date for 
the disability, as prescribed in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  To the extent that there were any defects in 
the timing of the notice, these defects were cured by the RO's 
readjudication of the increased rating claim for PTSD in the 
subsequent statement of the case dated in March 2009.  See 
Medrano v. Nicholson, 21 Vet. App. 165, 169 (2007).  

VA also has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the Veteran in obtaining 
records and providing medical examinations or obtaining medical 
opinions when such are necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  As the rating issue on appeal 
stems from April 5, 2007, when the Veteran filed his claim for an 
increased rating for PTSD, the relevant time period and evidence 
that must be addressed in the adjudication of the claim 
encompasses the period from April 5, 2006 to the present, in 
order to allow the Board to consider the applicability of a 
staged rating.  See 38 C.F.R. § 3.400(o)(2) (2010); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In this regard, the Board 
observes that VA clinical records that pertain to the Veteran's 
psychiatric counseling and treatment for the period spanning 
March 2006 to February 2009 have been obtained and associated 
with the claims file.  In any case, the Veteran has not indicated 
that there are any outstanding relevant medical records or other 
pertinent evidence that must be considered in this current 
appeal.  The Veteran was also afforded a VA psychiatric 
examination specifically addressing the severity of his service-
connected PTSD in May 2007.  The Board has reviewed the 
examination report and notes that the Veteran's claims file was 
reviewed by the clinician who performed this examination.  
Furthermore, the examiner provided adequate discussion of her 
clinical observations and a rationale to support her findings and 
conclusions within the context of the Veteran's clinical history 
as contained within his claims file.  Lastly, examiner's findings 
were affirmed and her examination report co-signed by the 
psychiatric physician who was medical director of the VA mental 
health clinic at which the Veteran was examined.  Thus, the May 
2007 VA psychiatric examination is deemed to be adequate for 
rating purposes for the claim at issue regarding entitlement to 
an increased rating for PTSD.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its 
VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his claim for an increased rating for 
PTSD, and thus no additional assistance or notification is 
required.  The Veteran has suffered no prejudice that would 
warrant a remand, and his procedural rights have not been 
abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board will therefore proceed with the adjudication of this 
appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1 (2010).  Other applicable, general policy 
considerations are: interpreting reports of examination in light 
of the whole recorded history, reconciling the various reports 
into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2 
(2010); resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); 
where there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture more 
nearly approximates the criteria for the next higher rating, 38 
C.F.R. § 4.7 (2010); and, in evaluating impairment of the psyche, 
considering the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Hart 
v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of 
Appeals for Veterans Claims (Court) held that where the appellant 
has expressed dissatisfaction with the assignment of a rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, commencing on the date on which the 
appellant reopened his claim for a rating increase.

Diagnostic Code 9411 provides that PTSD is evaluated under the 
general rating formula used to rate psychiatric disabilities 
other than eating disorders.  38 C.F.R. § 4.130 (2010).  The 
Veteran's PTSD is currently evaluated as 50 percent disabling.

A 50 percent rating for PTSD is warranted when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent rating for PTSD is warranted where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to establish 
and maintain effective relationships.

A 100 percent rating for PTSD is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a) (2010).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on occupational 
and social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation on the basis of social impairment.  38 C.F.R. § 
4.126(b) (2010).

As relevant, VA psychiatric counseling records pertaining to the 
period from April 2006 to the present, the report of the May 2007 
VA psychiatric examination, and the oral testimony of the Veteran 
at his March 2009 hearing before the Board show that his PTSD is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to impaired sleep, intrusive 
thoughts and memory flashbacks relating to in-service combat 
experiences, panic attacks, difficulty in understanding complex 
commands, significant impairment of short-term memory, impaired 
judgment, and disturbances of motivation and mood, with 
difficulty in establishing and maintaining effective work and 
social relationships.  The evidence shows that the Veteran has 
been married and divorced two times, now lives alone, but has a 
significant personal relationship with a girlfriend whom he sees 
on the weekends.  He otherwise has no other friends.  He reported 
that he maintains regular contact with his elderly mother and one 
sibling, although he indicated that he was estranged from his 
other sibling due to personality difference.  The Veteran had no 
hobbies, interests, or activities to take him outside of his 
home, apart from his work, girlfriend, and family.  

The clinical records and his oral hearing testimony indicate that 
he is able to cook, feed, clean, and care for himself and did not 
appear neglectful of his personal appearance.  He was also able 
to operate a motor vehicle and to shop for his own food, 
clothing, and supplies at public venues, although he engaged in 
such activities only as necessary as it was difficult for him to 
do so.  The records also indicate that the Veteran is impaired by 
his non-service-connected physical disabilities, which include 
diabetes mellitus, a skin disorder, hypertension, diverticulitis, 
and gastroesophageal reflux disease.  

The Veteran testified that he was employed on a full-time basis 
with his municipal water and sewer utility, where he was employed 
for the last 12 - 15 years.  As an accommodation to his 
psychiatric disability, he was permitted to mostly work alone.  
His duties involved driving a utility truck to various water 
station locations to monitor and record meter readings on an 
established route, although during the workweek he was expected 
to be on call 24 hours per day in the event of an emergency.  He 
stated that because of his increasing problems with his impaired 
memory and ability to follow complex instructions, and because of 
the recent privatization of his employer and the increased 
record-keeping and bureaucratic duties and responsibilities 
associated with his work, he experienced more difficulty 
maintaining his ability to keep up with his work and he did not 
believe he would have been able to hold his current job given the 
state of his psychiatric disability but for the job protections 
afforded him through union membership.  The Veteran stated that 
he disliked having to work alongside others and that some 
personalities at work bothered him even more than others, 
reporting that on one occasion he was suspended from work for one 
day following a physical altercation with a co-worker.  No 
criminal charges were filed with regard to that incident and the 
Veteran himself does not have a record of problems with his local 
law enforcement agencies.  VA clinical records indicate that 
because of manpower shortages, the Veteran had been working 
additional hours at his place of employment.

VA examination in May 2007 and VA clinic reports pertaining to 
the period at issue show that the Veteran complained of the 
aforementioned psychiatric symptoms associated with his PTSD.  He 
was alert and oriented on all spheres; neatly dressed and 
groomed; and pleasant and cooperative with the examiner.  He 
maintained good eye contact and his mood was depressed and 
anxious.  He admitted having suicidal thoughts in the past, but 
with no plans to carry them out, and denied having current 
suicidal or homicidal ideation.  He displayed an anxious affect 
and stuttered at times during conversation and demonstrated that 
he was clearly ill at ease to be discussing his psychiatric 
issues with another person.  He reported having severe panic 
attacks and impaired emotional impulse control, particularly with 
his anger.  He avoided crowds and preferred to be socially 
isolated whenever possible.  Although he had a prior history of 
alcohol abuse, he has successfully remained sober and abstinent 
for several years.  The Veteran's clinical records show Global 
Assessment of Functioning (GAF) scores ranging from 37 - 50, 
indicating serious to major occupational and social impairment 
per the Diagnostic and Statistical Manual, 4th Edition (DSM-IV), 
of the American Psychiatric Association.  The Axis I diagnostic 
assessments shown in the clinical records include PTSD, 
characterized as being at times very severe.  The Veteran was 
prescribed psychotropic medication for his PTSD symptoms and 
individual counseling twice monthly.  He was clinically 
demonstrated to be competent to handle his own financial affairs.

The Board has considered the aforementioned evidence and 
concludes that the constellation of psychiatric symptomatology 
associated with the Veteran's PTSD more closely approximates the 
criteria for a 50 percent evaluation under Diagnostic Code 9411.  
See 38 C.F.R. § 4.7.  The clinical evidence indicates that the 
Veteran experiences significant memory impairment, panic attacks, 
episodic anxiety, memory flashbacks, and disturbed sleep, but he 
is otherwise alert and oriented in all spheres and is not unable 
to effectively function in a work situation given the special 
accommodations provided to him by his employer, which primarily 
consists of being permitted to work by himself as much as 
possible.  While he is certainly impaired by his PTSD such that 
his capacity for work is limited, it is significant that the 
Veteran has been able to work steadily in a full-time employment 
position, even taking on additional hours as needed.  He is also 
able to functional adequately in social situations, despite his 
preference to live alone and keep his social life limited to only 
meeting his girlfriend on weekends and occasionally two members 
of his immediate family.  The evidence does not demonstrate any 
propensity towards being a danger to himself or others, despite 
his admission of occasional thoughts of doing harm to himself, 
but without any actual plans to do so.  Although evidently ill at 
ease with others, as indicated by his anxious affect and tendency 
to stutter during conversation with a VA examiner, he is 
otherwise able to communicate with adequate effectiveness.  The 
Board therefore finds that the Veteran's current level of 
psychiatric impairment meets, but does not exceed, the criteria 
for a 50 percent evaluation for his service-connected PTSD.  

The clinical evidence does not demonstrate that the Veteran's 
PTSD is manifested by symptomatology that more closely 
approximates the criteria for a 70 percent evaluation under 
Diagnostic Code 9411, with such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to establish 
and maintain effective relationships.  The only symptom that 
approaches the criteria contemplated in a 70 percent rating is 
his difficulty in adapting to stressful circumstances (including 
work or a work-like setting) due to his impaired memory capacity.  
However, this alone is insufficient to elevate the Veteran's PTSD 
with anxiety disorder NOS to the realm of social and occupational 
impairment contemplated by a 70 percent evaluation, especially in 
view of the fact that he is able to hold a full-time job and has 
maintained employment at the same employer for at least the past 
dozen years.  

Therefore, in view of the foregoing discussion, the Board finds 
that the overall disability picture presented by the objective 
clinical evidence demonstrates that the psychiatric 
symptomatology attributable to the Veteran's PTSD more nearly 
approximates the criteria for a 50 percent rating, but not for a 
70 percent rating.  Because the evidence in this case is not 
approximately balanced in this regard, the benefit-of-the-doubt 
doctrine does not apply, and the claim for an increased rating 
above 50 percent for PTSD must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

(c.)  Extraschedular consideration
 
The Board finds that there is no evidence of an exceptional or 
unusual disability picture associated with the Veteran's service-
connected PTSD, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  The clinical evidence establishes that the Veteran's 
service-connected psychiatric disability, by itself, does not 
produce a greater impact on his occupational capacity that 
renders impractical the criteria contemplated by the applicable 
rating schedule as contained in 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  The evidence indicates that the Veteran is employed 
on a full-time basis and does not require frequent 
hospitalization for his PTSD.  The Veteran is also demonstrably 
able to attend to his daily activities of living and operate a 
motor vehicle.  As such, the current state of his impairment due 
to PTSD is adequately contemplated in the criteria for the 50 
percent schedular evaluation presently assigned.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board is not 
required to discuss the possible application of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  
See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. 
Principi, 4 Vet. App. 53 (1993).

						(CONTINUED ON NEXT PAGE)


ORDER

The appeal of the April 2004 rating decision regarding the issues 
of entitlement to service connection for a chronic skin disorder 
and reproductive sterility (to include as due to exposure to 
chemical herbicides) is dismissed.

An increased evaluation above 50 percent for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


